     Case 2:19-cv-02142-WBS-EFB Document 79 Filed 02/26/20 Page 1 of 7

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   THE UNITED STATES OF AMERICA,            No. 2:19-cv-02142 WBS EFB
13                 Plaintiff,

14        v.                                  ORDER RE: MOTION TO DISMISS
15   THE STATE OF CALIFORNIA; GAVIN
     C. NEWSOM, in his official
16   capacity as Governor of the
     State of California; THE
17   CALIFORNIA AIR RESOURCES BOARD;
     MARY D. NICHOLS, in her official
18   capacity as Chair of the
     California Air Resources Board
19   and as Vice Chair and a board
     member of the Western Climate
20   Initiative, Inc.; WESTERN
     CLIMATE INITIATIVE, INC.; JARED
21   BLUMENFELD, in his official
     capacity as Secretary for
22   Environmental Protection and as
     a board member of the Western
23   Climate Initiative, Inc.; KIP
     LIPPER, in his official capacity
24   as a board member of the Western
     Climate Initiative, Inc., and
25   RICHARD BLOOM, in his official
     capacity as a board member of
26   the Western Climate Initiative,
     Inc.,
27
                   Defendants.
28
                                          1
     Case 2:19-cv-02142-WBS-EFB Document 79 Filed 02/26/20 Page 2 of 7

1                                  ----oo0oo----

2               Plaintiff United States of America (“United States”)

3    brings this action against the State of California and other

4    related individuals and entities alleging California’s cap-and-

5    trade program violates, inter alia, the Treaty Clause and the

6    Compact Clause of the United States Constitution.          (See First Am.

7    Compl. (“FAC”) (Docket No. 7).)

8               Specifically, the United States seeks a declaration

9    that the Agreement between the Government of California, the

10   California Air Resources Board, and the Governments of Quebec and

11   Ontario, Canada relating to cap-and-trade programs for reducing

12   greenhouse gas emissions (“the Agreement”) is unconstitutional.

13   The United States also seeks a declaration that Agreement 11-415,

14   between the California Air Resources Board and Western Climate

15   Initiative, Inc. (“WCI, Inc.”) providing for administrative and

16   technical support to the programs, is unconstitutional, and asks

17   the court to permanently enjoin all defendants from operating or

18   implementing both agreements and the supporting California law as

19   applied.

20              Presently before the court is a motion to dismiss for
21   lack of jurisdiction and failure to state a claim, brought on

22   behalf of WCI, Inc., WCI, Inc. board members Mary Nichols, Jared

23   Blumenfeld, Kip Lipper, and Richard Bloom in their capacities as

24   board members, and Jared Blumenfeld in his capacity as Secretary

25   of California’s Environmental Protection Agency (“CalEPA”).

26   (Docket No. 25.) None of the other defendants contest
27   jurisdiction or the sufficiency of the allegations of the

28   complaint as against them.
                                          2
     Case 2:19-cv-02142-WBS-EFB Document 79 Filed 02/26/20 Page 3 of 7

1               The basis of moving defendants’ motion to dismiss for

2    lack of subject matter jurisdiction under Federal Rule of Civil

3    Procedure 12(b)(1) is that the United States lacks Article III

4    standing to bring this action against them because the complaint

5    does not show any causal relationship between the injury which

6    plaintiff claims it will suffer and any conduct of the moving

7    defendants.     Because the same issue of causation forms the basis

8    for moving defendants’ motion to dismiss for failure to state a

9    claim under Federal Rule of Civil Procedure 12(b)(6), the court

10   will address both the Rule 12(b)(1) and Rule 12(b)(6) motions

11   together with regard to each of the moving defendants.

12              1.    WCI, Inc.

13              In causes of action one through four of the FAC, the

14   United States alleges California’s cap-and-trade program violates

15   the Treaty and Compact Clauses of the United States Constitution,

16   the Foreign Affairs Doctrine, and the Foreign Commerce Clause of

17   the Constitution.     (FAC ¶¶ 156-187.)     While WCI, Inc. was not a

18   signatory to the Agreement, it was a signatory to Agreement 11-

19   415, which acknowledged that WCI, Inc. was established “to

20   provide coordinated administrative and technical support to
21   linked emissions trading programs implemented by the

22   [participating] jurisdictions.” (FAC ¶ 142.)

23              The FAC goes on to allege that in Agreement 11-415 the

24   California Air Resources Board and WCI, Inc. acknowledged that

25   WCI, Inc. “enables cap-and-trade programs to be administered at a

26   lower cost than would be possible with independent administration
27

28
                                          3
     Case 2:19-cv-02142-WBS-EFB Document 79 Filed 02/26/20 Page 4 of 7

1    by each of the WCI Partner jurisdictions.” (Id., ¶ 146.)1

2                  The foregoing allegations are sufficient at the

3    pleading stage to present a plausible theory that WCI, Inc.’s

4    conduct in the administration and implementation of the Agreement

5    will have a role in causing or contributing to the injury which

6    the United States seeks to enjoin in this action and that in

7    order for complete relief to be afforded to the United States

8    WCI, Inc. must be subject to any orders for injunctive relief

9    that may be issue in this case against the other defendants.

10   Accordingly, the court will deny WCI, Inc.’s motion to dismiss.

11                 2.    WCI, Inc. Board Members

12                 California statutorily provides for two voting members

13   to WCI, Inc.’s board of directors.       See Cal. Gov. Code §

14   12894(b)(1)(C)-(D).       They are “[t]he Chairperson of the State Air

15   Resources Board,” defendant Mary Nichols, and “[t]he Secretary

16   for Environmental Protection,” defendant Jared Blumenfeld.2

17   Additionally, the law requires an appointee from each chamber of

18   California’s legislature to serve on WCI, Inc.’s board as a non-

19   voting member.       See Cal. Health & Safety Code § 12894(b)(1)(A)-

20   (B).       Kip Lipper was appointed to WCI, Inc.’s board by the
21

22
            1  The Complaint appears to confuse WCI, which is the
     Initiative itself, and WCI, Inc., which is the non-profit
23   corporation named as a defendant in this action. The court has
     reviewed the text of Agreement 11-415 and confirmed that the
24   references in the Complaint to “WCI” in Agreement 11-415 are in
     fact references to WCI, Inc.
25        2    Both Nichols and Blumenfeld are also sued in their
26   official capacities as Chair of the Air Resources Board and
     Secretary of CalEPA. (See FAC ¶¶ 13, 16.) Nichols does not move
27   to dismiss the claim against her as Chair of the Air Resources
     Board. Blumenfeld’s motion to dismiss the claims against him as
28   the Secretary of CalEPA is discussed below.
                                     4
     Case 2:19-cv-02142-WBS-EFB Document 79 Filed 02/26/20 Page 5 of 7

1    California Senate Rules Committee, and Richard Bloom was

2    appointed to the board by the Speaker of the California Assembly.

3    (FAC ¶¶ 17-18.)    All are sued in their official capacities as

4    board members of WCI, Inc.      (Id. ¶¶ 13, 16-18.)

5               Defendants Nichols and Blumenfeld are statutorily

6    obligated to serve on WCI, Inc.’s board as an extension of their

7    official duties as members of California’s government.          Cal. Gov.

8    Code § 12894(b)(1)(C)-(D).      Suits for prospective injunctive

9    relief are properly brought against individual state agents

10   operating within their official capacities.         See Ex parte Young,

11   209 U.S. 123, 155-56 (1908).      Accordingly, the movants’ motion to

12   dismiss will be denied as to Nichols and Blumenfeld in their

13   capacity as WCI, Inc. board members.

14              Lipper and Bloom, however, are non-voting members, and

15   as such cannot act on behalf of WCI, Inc. or its board.             It is

16   not alleged that Lipper and Bloom are in “active concert or

17   participation” with the other defendants as non-voting members of

18   WCI, Inc.’s board.     Indeed, at the hearing, plaintiff’s counsel

19   struggled to describe what an injunction against Lipper and Bloom

20   would actually provide, let alone achieve.        (Docket No. 77.)
21   While Nichols and Blumenfeld could influence WCI, Inc. through

22   their votes, neither Lipper nor Bloom are empowered to do

23   anything other than attend meetings and voice their opinions at

24   them.   Accordingly, the United States has failed to present a

25   plausible claim for injunctive relief against Lipper and Bloom,

26   and the court will grant movants’ motion to dismiss as to them.
27              3.     Secretary for Environmental Protection Blumenfeld

28              Finally, Jared Blumenfeld, in his official capacity as
                                          5
     Case 2:19-cv-02142-WBS-EFB Document 79 Filed 02/26/20 Page 6 of 7

1    the Secretary of the CalEPA, argues the adoption and

2    implementation of California’s cap-and-trade program was

3    expressly delegated to the Air Resources Board.         See Cal. Health

4    & Safety Code § 38560; see also Cal. Health & Safety Code §

5    38562(c)(2).     But CalEPA is the parent agency of the Air

6    Resources Board.     See Cal. Gov. Code § 12812.      Blumenfeld is

7    “directly responsible to the Governor for, the operations of each

8    department, office, and unit within the agency.”         Cal. Gov. Code

9    § 12850.   While the Air Resources Board may retain a certain

10   degree of independence, Secretary Blumenfeld is statutorily

11   charged with “coordinat[ing] greenhouse gas emission reductions

12   and climate-change activities in state government.”          Cal. Gov.

13   Code § 12812.6.    Indeed, he “hold[s] the head of each department

14   [including the Air Resources Board] responsible for management

15   control over the administrative, fiscal, and program performance

16   of his or her department, office, or other unit.”          Cal. Gov. Code

17   § 12800(b).

18              Again, suits for prospective injunctive relief are

19   properly brought against individual state agents.          See Ex parte

20   Young, 209 U.S. at 155-56.      The United States has plausibly
21   alleged its claimed injury -- the usurpation of federal authority

22   to conduct foreign affairs -- is directly attributable to

23   agreements the Air Resources Board signed on behalf of

24   California.     (See FAC ¶ 57, 92-96, 128-133.)      Secretary

25   Blumenfeld’s supervisory authority makes him a proper party in

26   this suit.     Accordingly, the court will deny his motion to
27   dismiss in his official capacity as Secretary of CalEPA.

28              IT IS THEREFORE ORDERED that the motion to dismiss for
                                          6
     Case 2:19-cv-02142-WBS-EFB Document 79 Filed 02/26/20 Page 7 of 7

1    lack of subject matter jurisdiction and failure to state a claim

2    (Docket No. 25) be, and the same thereby is, GRANTED with respect

3    to defendants Kip Lipper and Richard Bloom, and DENIED with

4    respect to all other parties.

5    Dated:   February 26, 2020

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          7
